Citation Nr: 1636548	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-42 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood (hereinafter "a psychiatric disability").

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Senior Counsel



INTRODUCTION

The Veteran served on active duty from March 1993 to September 2008, with additional reserve service 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Salt Lake City, Utah Department of Veterans Affairs Regional Office (RO). In her October 2010 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for January 2014.  The Veteran failed to appear for the scheduled hearing and did not request that the hearing be rescheduled; as such, the Board considers the request for a hearing to be withdrawn.  Jurisdiction of these matters is with the RO in Houston, Texas. 

The Board notes that the October 2008 rating decision granted the Veteran service connection for adjustment disorder with mixed anxiety and depressed mood, and assigned a disability rating of 10 percent.  Thereafter, the RO issued an October 2011 rating decision, which increased the Veteran's initial disability rating to 50 percent for her service-connected psychiatric disability.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for a higher initial rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2014, the Board remanded the claim for a higher initial rating for adjustment disorder with mixed anxiety and depressed mood for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

A July 2013 VA social work record reflects that the Veteran stated she was currently in the Reserves and was going through the medical board process to be medically retired due to chronic illness and fatigue.  However, no attempts have been made to obtain a complete copy of service treatment records from the Veteran's service in the Reserves, which would include documentation pertaining to the medical board proceedings.  Accordingly, this case must be remanded so that attempts can be made to obtain these potentially relevant service treatment records.

The July 2013 VA social work record also notes that the Veteran stated she had been unable to work due to her health concerns and that she had a phone appointment with Social Security to file her Social Security Disability Insurance (SSDI) application over the phone that same month.  However, there is no indication in the claims file that the RO attempted to verify whether the Veteran applied for, or is receiving, Social Security Administration (SSA) disability benefits.  The possibility that SSA records could contain evidence relevant to her claim cannot be foreclosed absent a review of those records.  As such, the Board finds that an attempt should be made to determine if the Veteran is currently receiving SSDI benefits, and if so, obtain any records associated with her claim. 

A May 2015 VA mental disorder disability benefits questionnaire (DBQ) reflects that the Veteran was unemployed.   The psychiatrist who completed the DBQ commented that the Veteran's major depressive disorder (a component of her service-connected psychiatric disability) had worsened since her last VA assessment, impaired her employability, and lead to the loss of several jobs.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Moreover, as discussed above, it appears that the Veteran may be receiving SSDI benefits for her service connected psychiatric disability.  As such, the issue of a TDIU is before the Board as part and parcel of the Veteran's higher initial rating claim on appeal.

The Board also notes that the Veteran does not meet the percentage requirements for a TDIU due to her service-connected psychiatric disability under 38 C.F.R. § 4.16 (a) (2015).  Nevertheless, a TDIU due to her service-connected psychiatric disability on an extraschedular basis may still be available if the Veteran is unable to secure and follow a substantially gainful occupation by reason of her service-connected psychiatric disability.  38 C.F.R. § 4.16 (b) (2015).  In this case, the evidence of record suggests that the Veteran may be unable to secure or follow a substantially gainful occupation as a result of her service-connected psychiatric disability.  Specifically, as noted above, the May 2015 psychiatrist found that the Veteran's service-connected psychiatric issues impaired her employability.   However, the Board does not have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Thus, if the Veteran still does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a) following adjudication of the increased initial rating claim for her service connected psychiatric disability, the AOJ should refer the matter to the Director of Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a complete copy of the Veteran's Reserve service treatment records, to include all documentation related to MEB proceedings.  The attempts to obtain this information should be documented in the claims folder. 

2.  Provide the Veteran with proper VCAA notice that informs her of the evidence and information necessary to establish entitlement to a TDIU.  She should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  

3.  Request the Veteran to identify all records of private treatment and provide releases authorizing VA to obtain all records of private treatment. 

4.  Obtain all outstanding VA medical records identified by the Veteran.

5.  Request from SSA complete copies of any determination on a claim for disability benefits, to include SSDI, together with the medical records that served as the basis for any such determination.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159 (e).

6.  Following readjudication of the Veteran's claim for an initial higher rating for adjustment disorder with mixed anxiety and depressed mood. anxiety disorder, if appropriate, refer the claim of a TDIU on an extraschedular basis to the Director of Compensation for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating in accordance with the provisions of 38 C.F.R. § 4.16 (b).  The rating board should include a full statement of all factors having a bearing on the issue.

7.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




